DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2021 has been entered.
 
Response to Amendment
Applicant’s amendments to the claims, filed 7/15/2021, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 7/15/2021 have been fully considered.  With regards to the 101 Rejection, Applicant’s amendments have addressed some of the claims.  However the claims that do not recite the limitation correcting the performance problems by modifying.. are viewed to not recite a practical application.  The Examiner notes the 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 	
	With respect to Claim 15 the limitation
	a categorization module configured to categorize, as one or more categories, one or more performance problems of the one or more of the applications of the application chain as a function of the levels of use of resources that is measured and the thresholds of performance of the levels of use in the at least one memory;	an alert mechanism configured to create an alert of a performance problem of the one or more performance problems of the one or more of the applications in the application chain; and	configured to process and analyze said alert to set up a correction program associated with said alert to correct said performance problem; wherein said alert mechanism is further configured to set up at least one other alert when said performance problem is corrected.		This limitation is directed to an abstract idea and would fall within the “Mental Concept” grouping of abstract ideas.  These limitations is viewed as organizing 
	at least one computer machine;	a non-transitory computer readable medium that stores a software or code executable by the at least one computer machine, wherein when the software or code is executed by the at least one computer machine, the at least one computer machine is configured to implement:	consumption probes installed on resources, wherein the consumption probes are configured to measure levels of use of resources of one or more of the applications of the application chain;	a measuring repository configured to store, in at least one memory of said at least one computer machine, 	the measured levels of use of the resources that is measured, and	thresholds of performance of the levels of use;	The computer machine and a software or code executable by the machine are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing and storing data) such that it amounts no more than 
consumption probes installed on resources, wherein the consumption probes are configured to measure levels of use of resources of one or more of the applications of the application chain;
	a measuring repository configured to store the measured levels of use of the resources in at least one memory and thresholds of performance of the levels of use;	does not integrate into a practical application because the claim does specify what practical application the claim is directed to.  In view of such a broad claim limitation Examiner is unable to find what the practical application the claim is directed to.  As claimed the invention seems to imply that any data could be applied to the judicial exception and would achieve some goal or practical application.  If one of ordinary skill in the art wanted to implement the invention, he/she would need to know what data is gathered to achieve a practical invention. 	As such Examiner does NOT view that the claims 		-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 

	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	Moreover Examiner views the claims to be merely generally linking the use of the judicial exception to monitoring. 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an acquisition means and calculation means to perform the analysis amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Furthermore implementing an alert mechanism can be viewed as merely processing data for an alert and thus is not viewed as being significantly more. 	Examiner further notes that
	Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 
	Mere Data Gathering:  
	i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989); 
	ii. Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982); (See MPEP 2106.05(g))	iii. Presenting offers to potential customers and gathering statistics generated 
	Selecting a particular data source or type of data to be manipulated:
	iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);	Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced by 	Ngo (US 2014/0149784 A1)	Sankaran (US 2014/0095945 A1)	Ashby (US 2016/0269239 A1)	Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.  However, as currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception and what problem is being remedied or solved.	Dependent claims 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to 
	Claims 16-20 recite limitations regarding data gathering steps necessary or routine to implement the abstract idea or further limit the abstract idea with an abstract idea and thus are not significantly more than the abstract idea.  Examiner notes that these additional elements are well known routine and conventional as evidenced by the prior art above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	Claims 12, 14 recite “continually alerting”, “performed continually”.  However this limitation seems to imply the alerting and performing will never stop until infinite time and is therefore indefinite.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 8, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran (US 2014/0095945 A1) in view of Carteri (US 2018/0129535 A1).	With respect to Claim 1 Sankaran teaches	A system for monitoring performance of applications of an application chain, said system comprising (See Abstract):(See Para[0005] and [0096]);
	a non-transitory computer readable medium that stores a software or code executable by the at least one computer machine via said processor, wherein when the software or code is executed by the at least one computer machine, the at least one computer machine is configured to (See Para[0005]):	measure, by consumption probes installed on resources, levels of use of resources of one or more of the applications of the application chain (See Fig 2 Component 206 and Para[0059]);	store the levels of use of resources in the at least one memory of the at least one computer machine (See Fig 2 Component 206 and Para[0059] Examiner notes that in order to for the  usage of the resources to be checked against a predetermined threshold limit, these values must be stored) ;;	store, in the at least one memory, thresholds of performance of the levels of use (See Fig 2 Component 206 and Para[0059] Examiner notes that in order to for the  usage of the resources to be checked against a predetermined threshold limit, these values must be stored);	constitute one or more categories of one or more performance problems, via said categorization module, of the one or more of the applications of the application chain as a function of the levels of use of resources and the thresholds of performance of the levels of use (See Fig 2 Component 208 and 210); and	create an alert, via said alert mechanism, of a performance problem of the one or more performance problems of the one or more of the applications in the application (See Para[0040]);	However Sankaran is silent to the language of	process and analyze said alert to set up a correction program associated with said alert;	correct the performance problem of the one or more performance problems, via said correction program, by	modifying the application chain or 	modifying the resources of one or more of the applications of the application chain or	modifying a hardware configuration of the at least one computer machine.
	Nevertheless Carteri teaches	process and analyze said alert to set up a correction program associated with said alert (See Para[0003],[0004]);	correct the performance problem of the one or more performance problems, via said correction program, by	modifying the application chain or 	modifying the resources of one or more of the applications of the application chain (See Para[0003],[0004]) or	modifying a hardware configuration of the at least one computer machine.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sankaran and process and analyze said alert to set up a correction program associated with said an correct the performance problem such as that of Carteri.	One of ordinary skill would have been motivated to modify Sankaran because 
	With respect to Claim 4 Sankaran teaches	The system according to claim 1, 	wherein the at least one computer machine is configured to constitute the one or more categories of one or more performance problems by comparing the levels of use of resources, stored in the at least one memory, with the thresholds of performance of the levels of use (See Fig 2 Component 208 and 210).	With respect to Claim 7 Sankaran teaches	The system according to claim 1, 	wherein, the at least one computer machine is further configured to, in pre-production or in a qualification environment, measure levels of use of resources of the applications and determine the thresholds of performance of the levels of use from the levels of use of resources of the applications in the pre-production or in the qualification environment, wherein said pre-production comprises an environment in which the applications are partially executed (See Fig 2).	With respect to Claim 8 Sankaran teaches	The system according to claim 1, 	wherein the at least one computer machine is further configured to refine the thresholds of performance of the levels of use based on the levels of use of (See Para[0050])	With respect to Claim 11 Sankaran teaches	The system according to claim 1, 	wherein creating the alert of a performance problem of the one or more performance problems of one or more applications in the application chain, comprises, creating at least one or more of 
	hardware anomaly alert when the levels of use of a resource of an application available is above a maximum threshold of performance of said resource available;
	an application performance degradation alert when the levels of use of a resource of an application available is outside a consumption interval of said resource available. (See Para[0040])
	a preventive application performance alert when future consumption of a resource of an application available in a memory of the categorization module is above the maximum threshold of performance of said resource available. 	With respect to Claim 12 Sankaran teaches	The system according to claim 1, wherein creating the alert of a performance problem of the one or more performance problems of one or more applications in the application chain, comprises alerting an anomaly on one or more applications of the application chain, or degradation in performance on the application chain due to overconsumption of critical resources for application or future resource overconsumption. (See Para[0040]).	However Sankaran is silent to the language of 	continuously	Nevertheless Carteri teaches	continuously (See Para[0040])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sankaran and continually perform such as that of Carteri	One of ordinary skill would have been motivated to modify Sankaran because performing continually would allow one to know when any changes occur.

Claims 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran (US 2014/0095945 A1) in view of Carteri (US 2018/0129535 A1) as applied to claim 1 above, and further in view of Hutchinson (US 2007/0050777A1).		With respect to Claim 3 Sankaran is silent to the language of	The system according to claim 1, 	wherein the at least one computer machine is further configured to store consumption intervals defined from measurements of the levels of use	Nevertheless Hutchinson teaches	wherein the at least one computer machine is further configured to store consumption intervals defined from measurements of the levels of use (See Para[0331])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sankaran wherein the at least one computer machine is further configured to (See Fig. 25 and Para[0372])	.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran (US 2014/0095945 A1) in view of Carteri (US 2018/0129535 A1) as applied to claim 1 above, and further in view of Suparna (US 2015/0378786 A1).
	With respect to Claim 5 Sankaran is silent to the language of	The system according to claim 1, 	wherein the levels of use comprise the levels of real use of each resource and the levels of theoretical use for each resource.
	Nevertheless Suparna teaches	wherein the levels of use comprise the levels of real use of each resource and the levels of theoretical use for each resource (See Para[0031]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sankaran wherein the levels of use comprise the levels of real use of each resource and the levels of theoretical use for each resource such as that of Suparna.	One of ordinary skill would have been motivated to modify Sankaran because knowing the real and theoretical use would allow one to know if there is some deviation or possible error in the level of use.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran (US 2014/0095945 A1) in view of Carteri (US 2018/0129535 A1) as applied to claim 1 above, and further in view of Smith-Mickelson (US 2006/0059568 A1).		With respect to Claim 9 Sankaran is silent to the language of
of resources of applications that measure seasonal variations of use and, establish seasonal thresholds of performance by resource and by application.	Nevertheless Smith-Michelson teaches	The system according to claim 1, wherein the at least one computer machine is further configured to measure, by said consumption probes, seasonal levels of use
of resources of applications that measure seasonal variations of use and, establish seasonal thresholds of performance by resource and by application. (Para[0028])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sankaran and measure seasonal levels of use such as that of Smith-Michelson.	One of ordinary skill would have been motivated to modify Sankaran because consumption usage would correlate with seasonal trends and a seasonal threshold would account for such variability.

Claims 2 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran (US 2014/0095945 A1) in view of Carteri (US 2018/0129535 A1) and Foiret (US 2014/0236415 A1).

	With respect to Claim 2 Sankaran is silent to the language of	The system according to claim 1, 	wherein the thresholds of performance of the levels of use comprise three thresholds forming a triplet of thresholds and consisting of a minimum threshold, a 
	Nevertheless Foiret teaches	wherein the thresholds of performance of the levels of use comprise three thresholds forming a triplet of thresholds and consisting of a minimum threshold, a maximum threshold and an intermediate threshold, the triplet of thresholds being stored for each resource and for each application of the application chain. (See Para[0052])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sankaran wherein the thresholds of performance of the levels of use comprise three thresholds forming a triplet of thresholds such as that of Foiret.	One of ordinary skill would have been motivated to modify Sankaran because having varying degrees of the threshold hold would allow one to more precisely understand the current state of the data.	With respect to Claim 13 Sankaran teaches	A method for monitoring performances of applications of an application chain performed by at least one computer machine, the method comprising (See Abstract):	measuring levels of use of resources for each application of the application chain to characterize different levels of resource consumption;	measuring needs for resources of different components of an application (See Fig 2 and Component 206 and Para[0059]);	categorizing performance problems of one or more resources from the levels of use of resources and the needs for resources of applications of the application chain (See Fig 2 Component 208 and 210);	setting up at least one alert of performance problems (See Fig 2 Component 208 and 210);  	However Sankaran is silent to the language of	establishing a minimum threshold, a maximum threshold and an intermediate threshold for each resource and for each application based on the levels of use of the resources;	comparing the levels of use with the minimum threshold, the maximum threshold and the intermediate threshold of performance from the performance problems determined from categorizing;	based on comparing the levels of use with the minimum threshold, the maximum threshold and the intermediate threshold to correct the performance problems;	Nevertheless Carteri teaches	processing and analyzing said alert to set up a correction program associated with said at least one alert(See Para[0003],[0004]);	correcting the performance problems, via said correction program, by modifying 	the application chain or
	modifying the resources of an application of the application chain (See Para[0003],[0004]) or
	modifying a hardware configuration of the at least one computer machine.	However Carteri is silent to the language of	establishing a minimum threshold, a maximum threshold and an intermediate threshold for each resource and for each application based on the levels of use of the (See Para[0052])	comparing the levels of use with the minimum threshold, the maximum threshold and the intermediate threshold of performance from the performance problems determined from categorizing. (See Para[0052]);	based on comparing the levels of use with the minimum threshold, the maximum threshold and the intermediate threshold to correct the performance problems. (See Para[0052]);	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sankaran and process and analyze said alert to set up a correction program associated with said an correct the performance problem such as that of Carteri.	One of ordinary skill would have been motivated to modify Sankaran because correcting the performance problem would allow the appropriate applications have the appropriate amount of resources to run properly.	It would have been obvious to one of ordinary skill in the art at the time of filing to (See Para[0052])	However Foiret is silent to the language of	continually	Nevertheless Carteri teaches	continually (See Para[0040])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sankaran wherein the thresholds of performance of the levels of use comprise three thresholds forming a triplet of thresholds such as that of Foiret.	One of ordinary skill would have been motivated to modify Sankaran because having varying degrees of the threshold hold would allow one to more precisely understand the current state of the data..

Claims 15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran (US 2014/0095945 A1) in view of Ignatyev (US 2017/0236060 A1)	With respect to Claim 15 Sankaran teaches	A system for monitoring performances of applications of an application chain, said system comprising (See Abstract):	at least one computer machine (See Para[0005] and [0096]);	a non-transitory computer readable medium that stores a software or code executable by the at least one computer machine, wherein when the software or code is executed by the at least one computer machine, the at least one computer machine is configured to implement (See Para[0005] and [0096]):	consumption probes installed on resources, wherein the consumption probes are configured to measure levels of use of resources of one or more of the applications of the application chain (See Fig 2 Component 206 and Para[0059]);	a measuring repository configured to store, in at least one memory of said at least one computer machine (See Para[0005] and [0096]), 	the measured levels of use of the resources that is measured (See Fig 2 Component 206 and Para[0059]), and(See Fig 2 Component 206 and Para[0059]);	a categorization module configured to categorize, as one or more categories, one or more performance problems of the one or more of the applications of the application chain as a function of the levels of use of resources that is measured and the thresholds of performance of the levels of use in the at least one memory (See Fig 2 Component 208 and 210);	an alert mechanism configured to create an alert of a performance problem of the one or more performance problems of the one or more of the applications in the application chain (See Para[0040]); and	However Sankaran is silent to the language of	a processor configured to process and analyze said alert to set up a correction program associated with said alert to correct said performance problem;	wherein said alert mechanism is further configured to set up at least one other alert when said performance problem is corrected. 	Nevertheless Ignatyev teaches	a processor configured to process and analyze said alert to set up a correction program associated with said alert to correct said performance problem (See Para[0089] and Fig 4);	wherein said alert mechanism is further configured to set up at least one other alert when said performance problem is corrected (See Para[0089] and Fig 4).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sankaran and setup an alert when error is corrected such as that of Ignatyev(See Fig 2 Component 206 and Para[0059] Examiner notes that in order to for the  usage of the resources to be checked against a predetermined threshold limit, these values must be stored); and 	the categorization module is further configured to compare the levels of use of resources, stored in the at least one memory, with the thresholds of performance of the levels of use (See Fig 2 Component 208 and 210);.	With respect to Claim 18 Sankaran teaches	The system of claim 15, wherein the categorization module is configured to constitute the one or more categories of the one or more performance problems by comparing the levels of use of resources stored in the at least one memory, with the thresholds of performance of the levels of use stored in the at least one memory (See Fig 2 Component 208 and 210)
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran (US 2014/0095945 A1) in view of Ignatyev (US 2017/0236060 A1)as applied to claim 15 above, and further in view of Foiret (US 2014/0236415 A1).
	With respect to Claim 16 Sankaran is silent to the language of	The system of claim 15, wherein the thresholds of performance of the levels of use comprise a minimum threshold, a maximum threshold and an intermediate threshold for each application of the applications.	Nevertheless Foiret teaches	wherein the thresholds of performance of the levels of use comprise a minimum threshold, a maximum threshold and an intermediate threshold for each application of the applications.. (See Para[0052])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sankaran wherein the thresholds of performance of the levels of use comprise three thresholds forming a triplet of thresholds such as that of Foiret.	One of ordinary skill would have been motivated to modify Sankaran because having varying degrees of the threshold hold would allow one to more precisely understand the current state of the data.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran (US 2014/0095945 A1) in view of Ignatyev (US 2017/0236060 A1)as applied to claim 15 above, and further in view of Smith-Mickelson (US 2006/0059568 A1).	With respect to Claim 19 Sankaran is silent to the language of	The system of claim 15, wherein:	the measuring repository is further configured to store seasonal levels of use of the resources and seasonal thresholds of use in the at least one memory; and the categorization module is configured to categorize at least one of the one or more performance problems by comparing the seasonal levels of use of the resources with the seasonal thresholds of use in the at least one memory.	Nevertheless Smith-Michelson teaches	the measuring repository is further configured to store seasonal levels of use of the resources and seasonal thresholds of use in the at least one memory; and the categorization module is configured to categorize at least one of the one or more performance problems by comparing the seasonal levels of use of the resources with the seasonal thresholds of use in the at least one memory.(Para[0028])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sankaran and measure seasonal levels of use such as that of Smith-Michelson.	One of ordinary skill would have been motivated to modify Sankaran because consumption usage would correlate with seasonal trends and a seasonal threshold would account for such variability.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran (US 2014/0095945 A1) in view of Ignatyev (US 2017/0236060 A1)as applied to claim 15 above, and further in view of Suparna (US 2015/0378786 A1).
	With respect to Claim 20 Sankaran is silent to the language of	The system of claim 15, 	wherein the categorization module is further configured to calculate future use of a resource and compare the future use of the resource with at least one of the thresholds of use.	Nevertheless Suparna teaches	wherein the categorization module is further configured to calculate future use of a resource and compare the future use of the resource with at least one of the thresholds of use. (See Para[0031]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sankaran wherein the categorization module is further configured to calculate future use of a resource and compare the future use of the resource with at least one of the thresholds of use such as that of Suparna.	One of ordinary skill would have been motivated to modify Sankaran because knowing future use would allow one to properly prepare.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863